Citation Nr: 0733316	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 04-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hearing loss of 
the right ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from January 1943 until March 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the veteran's appeal has been advanced 
on the docket by reason of his advanced age. See 38 U.S.C.A. 
§ 7107(a)(2)(C); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. The veteran's hearing loss disability is manifested by 
level XI hearing acuity in the right ear and by level VIII 
hearing acuity in the left ear.

2. The veteran is not in receipt of service connection for 
hearing loss of the left ear.

3. There is no evidence the veteran's hearing loss of the 
left ear was a result of his own willful misconduct. 

4. As the veteran's service connected right ear hearing loss 
meets a compensable evaluation and the left ear hearing 
acuity meets the criteria of 38 C.F.R. § 3.385, the veteran's 
hearing loss of the left ear will be considered in 
determining the compensation for the service-connected right 
ear.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for hearing loss of 
the right ear have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.383, 3.385, 3.655, 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2003. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation is 
being granted, the RO will, upon issuance of this decision, 
assign an effective date for the increased evaluation. Thus, 
the RO will be responsible for addressing any VCAA notice 
defect with respect to the effective date element when 
effectuating the award. The veteran will have an opportunity 
to express disagreement with the evaluation and effective 
date assigned by the RO in effectuating this decision. 
Consequently, the veteran will not be prejudiced by the Board 
addressing the claim for entitlement to an increased 
evaluation for hearing loss. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records are associated with the claims file. 

The Board notes the veteran was scheduled for a VA 
examination in December 2003 and did not report for the 
examination. Under the laws and regulations, the veteran has 
a responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. § 3.326, 3.327. 
Failure to report to an examination without good cause has 
consequences including deciding the claim based upon the 
evidence in record and in some cases denying the claim. 
38 C.F.R. § 3.655. Good cause includes, but is not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member. 38 C.F.R. § 3.655(a). 

The veteran has alleged he did not receive the November 2003 
notice of the examination and has requested another 
examination. There is no affirmative evidence on file showing 
that the veteran was notified at his address of record of the 
time and date of the VA examination by the VA outpatient 
clinic.  The only notice in the claims file is from the RO 
indicating that the veteran would be contacted to be 
scheduled for a VA examination.  The Board finds that since a 
February 2004 examination report is sufficient for rating 
purposes that a remand to schedule the veteran for another 
examination is not warranted.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. 



The Merits of the Claim

The RO granted service connection for hearing loss of the 
right ear in a March 1945 rating decision. At that time, a 
combined 10 percent evaluation for otitis media and decreased 
hearing acuity was assigned. A subsequent October 1981 rating 
decision assigned separate evaluations for the two 
disabilities, evaluating each disability as 10 percent 
disabling. At that time, the hearing loss was evaluated 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6282 (1981). 
The January 2004 rating decision which is the subject of this 
appeal continued the 10 percent evaluation pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100. The veteran contends 
the current 10 percent rating evaluation does not accurately 
reflect the severity of his disability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. 
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poor hearing. The percentage evaluation is located 
at the point where the rows and column intersect. 38 C.F.R. 
§ 4.85(e). 

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned a Roman Numeral 
designation of I, subject to the provisions of 38 C.F.R. 
§ 3.383. 38 C.F.R. §§ 3.383, 4.85(f). Effective from December 
6, 2002, 38 C.F.R. § 3.383 provides that where hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more and the hearing impairment in 
the other ear is considered a disability under 38 C.F.R. 
§ 3.385, the hearing impairment in the non service-connected 
ear will be considered in evaluating the service-connected 
disability so long as the nonservice connected disability was 
not a result of the veteran's own willful misconduct. See 69 
Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 
38 C.F.R. § 3.383(a)]. 

38 C.F.R. § 3.385 provides hearing loss is a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


A February 2004 VA audiology consultation assessed the 
severity of the veteran's hearing loss disability. The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
105+
105+
105+
105+
105+
LEFT
90
85
75
85
83.75

Speech audiometry revealed speech recognition ability of 56 
percent in the left ear. The physician was not able to test 
the speech recognition ability of the right ear. 

In the present case, the veteran is in receipt of service 
connection for hearing loss only in the right ear. A review 
of the record reflects the right ear alone is evaluated as 10 
percent disabling. Furthermore, the above findings 
demonstrate that the left ear had auditory thresholds above 
40 decibels in all frequencies and therefore meets the 
criteria of 38 C.F.R. § 3.385. As there is no indication the 
veteran's left ear hearing loss was the result of willful 
misconduct, the hearing loss in the veteran's nonservice-
connected left ear may be considered in determining the final 
compensation rating pursuant to 38 C.F.R. § 3.383.

The veteran's right ear meets the criteria for exceptional 
hearing loss and applying the 105+ decibel average hearing 
acuity of the right ear to Table VIA results in a numeric 
designation of XI. Applying the findings of the left ear to 
Table VI results in a numeric designation of VIII. Under 
Table VII (38 C.F.R. § 4.85), the numeric designation VIII in 
the left ear and XI of the right ear requires the assignment 
of a 70 percent evaluation under Diagnostic Code 6100. 

Therefore, a 70 percent evaluation is granted. A higher 
evaluation is not warranted as there is no evidence the left 
ear meets the criteria for a numeric designation of IX or X 
or XI. Accordingly, an evaluation of 70 percent, but no 
higher, is granted.


ORDER

An evaluation of 70 percent for hearing loss of the right ear 
is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


